DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “the first thrust reverser hinges” should be “the pair of first thrust reverser hinges”.  Appropriate correction is required. Claim 7 contains a similar issue.
Claim 13 is objected to because the limitation “the assembly axial centerline” should be “the axial centerline of the thrust reverser assembly”. The limitation “which second axial position” should be “the second axial position”.
Claim 15 the limitation “which first thrust reverser door hinges” should be “the first thrust reverser door hinges”. Claim 17 contains a similar recitation. 
Claim 19, the limitation “the assembly” should be “the thrust reverser assembly”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 4, the limitation “the first thrust reverser door is attached to the assembly” renders the claim indefinite because its unclear how the assembly is attached to itself. The first thrust reverser door is a part of the assembly and therefore its unclear how a component of the assembly is attached to itself. Claim 7 contains the same issue. 
Regarding claim 10, the limitation “a portion of the gas path” renders the claim indefinite because its unclear whether this is the same portion claimed in claim 9. Claim 12 raises the same issue with respect to claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metezeau et al. EP 715068, see attached translation.

    PNG
    media_image1.png
    771
    664
    media_image1.png
    Greyscale

Regarding claim 1, Metezeau discloses an assembly for an aircraft propulsion system, see title; thrust reverser with pivoting doors, comprising: a fixed structure, see fig. 1 for reference to common structure, fixed structure is element 1, at least partially defining a gas path, see element 4, the fixed structure having a first side, see fig. 4, the left side, an opposite second side, id. the right side, and an axial centerline, the centerline shown in fig. 2 running through the engine; a first thrust reverser door 17a and a second thrust reverser door 17b; a first support arm, see fig. 4, left side element 16, disposed on the first side of the fixed structure and a second support arm, see fig. 4, right side element 16, disposed on the second side of the fixed structure; wherein the first thrust reverser door being pivotally attached to the first support arm and the second support arm at first pivot joints 18a, shown in fig. 4, the first thrust reverser door having a first axis of rotation radially located at a first distance from the axial centerline and at a the axis coming out of the page running through 18a shown in fig. 2, 18a is at a first distance D1 from the axial centerline and is upstream of the second position 18b, and the second thrust reverser door being pivotally attached to the first support arm and the second support arm at second pivot joints, 18b, the second thrust reverser door having a second axis of rotation radially located at the first distance from the axial centerline and at a second axial position, the axis coming out of the page running through 18b shown in fig. 2 at 18b which is spaced a distance D1 from the centerline axis and downstream from position 18a, the second axial position being displaced from the first axial position, 18a and 18b are spaced axially from each other; the first thrust reverser door and the second thrust reverser door being rotatable between a stowed position and a plurality of deployed positions, the stowed position and fully deployed position are shown in fig. 2, where the positions intermediate therebetween are the remaining plurality of deployed positions.
Regarding claim 13, referring to claim 1 above, Metezeau, discloses all elements including a fixed structure 1, first and second doors 17a, b, pivotally attached at respective first and second pivot axes 18a, b, the pivot points are radially separated from the centerline axis by a distance D1, the first and second pivot points are axially displaced from each other, and the doors are movable from a fully stowed position and a fully deployed position and the positions intermediate therebetween.
Regarding claim 14, Metezeau discloses a first support arm disposed on and attached to the first side of the fixed structure and a second support arm disposed on and attached to the second side of the fixed structure; wherein the first thrust reverser door is pivotally attached to the first support arm and to the second support arm; and . 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metezeau in view of De Vulpillieres et al. US 2016/0340052, hereinafter DV.
Regarding claim 2, Metezeau discloses all elements except for expressly stating that the doors are connected to the arms via pairs of hinges. 
	DV teaches a pair of first thrust reverser door hinges, one of which first thrust reverser door hinges is fixedly attached to the first thrust reverser door and pivotally attached to the first support arm, and the other first thrust reverser door hinge is fixedly attached to the first thrust reverser door and pivotally attached to the second support arm. DV teaches a pair of hinges 16 mounted to either side of a corresponding door 10; the hinges allow for the pivoting of the doors from a stowed position to an open position, see para. [0008]; [0020].
	It would have been obvious to an ordinary skilled worker to provide a pair of hinges on the first door (and the second door), on the thrust reverser doors of Metezeau, as shown by DV, in order to allow the doors to pivot from the stowed to the fully open positon. Id. It’s further noted that Metezeau discloses a clam shell thrust reverser similar to DV that pivots about points 18a, 18b. Thus, a hinge is required structure in order to allow for the pivoting. The details are not discussed and therefore DV is relied upon to show the hinges. 
	Regarding claim 3, Metezeau, in view of DV, discloses all elements including a first actuator configured to rotate the first thrust reverser door about the first axis of rotation. Referring to fig. 3, DC shows an actuator 20 accompanying each clam shell door to allow for movement between the stowed and open positions. See DV para. [0041]. It is further noted that Metezeau is silent to the necessary components for 
	Regarding claim 4, Metezeau, in view of DV, discloses the first thrust reverser door is attached to the assembly by the first actuator and the first thruster reverser hinges. These are the components which operatively connect the door to the fixed structure. As best understood, the doors are connected to the fixed structure portion of the assembly through the hinges and the actuator. 
	Regarding claims 5-7, Metezeau, in view of DV, discloses the same components for each door. Thus, Metezeau, in view of DV, further teaches a pair of second thrust reverser door hinges, one of which second thrust reverser door hinges is fixedly attached to the second thrust reverser door and pivotally attached to the first support arm, and the other second thrust reverser door hinge is fixedly attached to the second thrust reverser door and pivotally attached to the second support arm, and a second actuator configured to rotate the second thrust reverser door about the second axis of rotation, the second thrust reverser door is attached to the assembly by the second actuator and the second thrust reverser hinges. 
	Regarding claim 8, Metezeau discloses in at least one of the plurality of deployed positions, the first thrust reverser door and the second thrust reverser door collectively block the gas path at a nozzle end of the assembly. Referring to fig. 4, the doors 17a, 17b is shown in the closed position as claimed. 
	Regarding claim 9, Metezeau discloses in the stowed position, the first thrust reverser door forms a portion of the gas path. Referring to fig. 2, Metezeau shows the stowed position where the upper and lower doors form the gas path. 

    PNG
    media_image2.png
    530
    636
    media_image2.png
    Greyscale

	Regarding claim 10, Metezeau discloses the first thrust reverser door includes an inner panel that mates with the fixed structure to form a portion of the gas path. See annotated fig. 2 above.
	Regarding claim 11, Metezeau discloses in the stowed position, the second thrust reverser door forms a portion of the gas path, see fig. 2, Metezeau shows the doors form the gas path when closed. 
	Regarding claim 12, Metezeau discloses the second thrust reverser door includes an inner panel that mates with the fixed structure to form a portion of the gas path. See annotated fig. 2 above. 
	Regarding claims 15-20, Metezeau, in view of in view of DV, discloses all elements, refer to the explanations in claims 2-12 above. 

Examiner’s Comments
	The prior art is well aware of axial and radial variations in the hinge points of clam shell type thrust reversers in order to accommodate movement of the thrust reverser doors. See for example Lair US 2008/0072570 figs. 7A-8E showing various configurations of the pivot points. As discussed in the counterpart office’s opinion as well as the opinion above, the prior art is also aware of axial offsets of the pivot points of the thrust reverser doors in radially symmetric spaced pivot points. However, no prior art appears to teach or fairly suggest in a clam-shell type thrust reverser axially spaced pivot points while remaining at the same radial location on the same side of the axis of symmetry as shown in fig. 3 of the instant application. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD L SUNG/Primary Examiner, Art Unit 3741